--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
 
EXHIBIT 10.5







Reference is made to the Intercreditor Agreement, dated as of May 2, 2014, among
BANK OF AMERICA, N.A., as the Revolving Lender (as defined therein), GOLDMAN
SACHS BANK USA, as the Term Loan Administrative Agent (as defined therein),
VERTEX ENERGY, INC., a Nevada corporation (“Holdings”), VERTEX ENERGY OPERATING,
LLC, a Texas limited liability company, and the subsidiaries of Holdings named
therein (as amended, modified, restated, amended and restated or supplemented
from time to time, the “Intercreditor Agreement”).  Each Person that benefits
from the security hereunder, by accepting the benefits of the security provided
hereby, (i) consents (or is deemed to consent), to the subordination of Liens
provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Term Loan Administrative Agent on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement and (iv) acknowledges (or is deemed
to acknowledge) that a copy of the Intercreditor Agreement was delivered, or
made available, to such Person.


Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.






PLEDGE AND SECURITY AGREEMENT
 




dated as of May 2, 2014
 


between
 


EACH OF THE GRANTORS PARTY HERETO
 


and
 
GOLDMAN SACHS BANK USA,
as Collateral Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
PAGE
           
SECTION 1. DEFINITIONS; GRANT OF SECURITY.
1
1.1
General Definitions
1
1.2
Definitions; Interpretation
7
SECTION 2. GRANT OF SECURITY.
8
2.1
Grant of Security
8
2.2
Certain Limited Exclusions
9
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
9
3.1
Security for Obligations
9
3.2
Continuing Liability Under Collateral
9
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.
9
4.1
Generally.
9
4.2
Equipment and Inventory
12
4.3
Receivables
14
4.4
Investment Related Property
16
4.5
Material Contracts
22
4.6
Letter of Credit Rights
23
4.7
Intellectual Property.
23
4.8
Commercial Tort Claims
26
SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.
27
5.1
Access; Right of Inspection
27
5.2
Further Assurances
27
5.3
Additional Grantors
28
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
28
6.1
Power of Attorney
28
6.2
No Duty on the Part of Collateral Agent or Secured Parties
29
SECTION 7. REMEDIES.
29
7.1
Generally.
29
7.2
Application of Proceeds
31
7.3
Sales on Credit
31
7.4
Deposit Accounts.
31
7.5
Investment Related Property.
31
7.6
Intellectual Property.
32
7.7
Cash Proceeds
34
SECTION 8. COLLATERAL AGENT.
34
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
35

 
 
i

--------------------------------------------------------------------------------

 


SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
35
SECTION 11. MISCELLANEOUS.
36



SCHEDULE 4.1 — GENERAL INFORMATION


SCHEDULE 4.2  — LOCATION OF EQUIPMENT AND INVENTORY


SCHEDULE 4.4 — INVESTMENT RELATED PROPERTY


SCHEDULE 4.5 ­— MATERIAL CONTRACTS


SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT


SCHEDULE 4.7 — INTELLECTUAL PROPERTY - EXCEPTIONS


SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS


EXHIBIT A — PLEDGE SUPPLEMENT


EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT


EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT


EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT


EXHIBIT E — TRADEMARK SECURITY AGREEMENT


EXHIBIT F — COPYRIGHT SECURITY AGREEMENT


EXHIBIT G — PATENT SECURITY AGREEMENT
 
 
ii

--------------------------------------------------------------------------------

 
 
This PLEDGE AND SECURITY AGREEMENT, dated as of May 2, 2014 (this “Agreement”),
between EACH OF THE UNDERSIGNED, whether as an original signatory hereto or as
an Additional Grantor (as herein defined) (each, a “Grantor”), and GOLDMAN SACHS
BANK USA, as collateral agent for the Secured Parties (as herein defined) (in
such capacity as collateral agent, the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among VERTEX ENERGY
OPERATING, LLC, a Texas limited liability company (“Company”), VERTEX ENERGY,
INC., a Nevada corporation (“Holdings”) and CERTAIN OTHER SUBSIDIARIES OF
HOLDINGS, as Guarantors, the lenders party thereto from time to time (the
“Lenders”), and GOLDMAN SACHS BANK USA (“GSB”), as Administrative Agent,
Collateral Agent and Lead Arranger;
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Interest Rate Agreements with one or more
Lender Counterparties;
 
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Interest Rate Agreements, respectively, each Grantor has agreed to secure
such Grantor’s obligations under the Credit Documents and the Interest Rate
Agreements as set forth herein; and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:
 


 
SECTION 1.   DEFINITIONS; GRANT OF SECURITY.
 
1.1           General Definitions.   In this Agreement, the following terms
shall have the following meanings:
 
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
 
“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.
 
“Additional Grantors” shall have the meaning assigned in Section 5.3.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
 
 “Cash Proceeds” shall have the meaning assigned in Section 7.7.
 
 
 

--------------------------------------------------------------------------------

 
 
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.
 
“Collateral” shall have the meaning assigned in Section 2.1.
 
“Collateral Account” shall mean any account established by the Collateral Agent.
 
“Collateral Agent” shall have the meaning set forth in the preamble.
 
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).
 
“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).
 
“Company” shall have the meaning set forth in the recitals.
 
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).
 
“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A) (as such schedule may be amended or supplemented from time to time), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.
 
“Credit Agreement” shall have the meaning set forth in the recitals.
 
 
2

--------------------------------------------------------------------------------

 
 “Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article
9 of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).
 
“Documents” shall mean all “documents” as defined in Article 9 of the UCC.
 
“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
 
 “General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).
 
“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).
 
“Grantors” shall have the meaning set forth in the preamble.
 
 “Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents.
 
“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
 
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
 
“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
 
“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
 
 
3

--------------------------------------------------------------------------------

 
“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.
 
“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
 
“Lender” shall have the meaning set forth in the recitals.
 
 “Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.
 
“Lien” shall mean (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Equity Interests,  any purchase option, call or similar right of
a third party with respect to such Pledged Equity Interests.
 
“Money” shall mean “money” as defined in the UCC.
 
“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).
 
 “Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).
 
“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
 
“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
 
 
4

--------------------------------------------------------------------------------

 
“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.
 
“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.
 
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.
 
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.
 
“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.
 
“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received,
 
 
5

--------------------------------------------------------------------------------

 
receivable or otherwise distributed in respect of or in exchange for any or all
of such trust interests.
 
“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
 
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
 
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.
 
“Record” shall have the meaning specified in Article 9 of the UCC.
 
“Secured Obligations” shall have the meaning assigned in Section 3.1.
 
“Secured Parties” shall mean the Agents, Lenders and the Lender Counterparties
and shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.
 
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on
 
 
6

--------------------------------------------------------------------------------

 
Schedule 4.4(A) under the heading “Securities Accounts” (as such schedule may be
amended or supplemented from time to time).
 
“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
 
“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
 
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).
 
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
 
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G) (as such schedule may be amended or supplemented from time
to time).
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.
 
“United States” shall mean the United States of America.
 
1.2           Definitions; Interpretation.  All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC.  References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this
 
 
7

--------------------------------------------------------------------------------

 
Agreement for any other purpose or be given any substantive effect.  Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference.  The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or
matter.  If any conflict or inconsistency exists between this Agreement and the
Credit Agreement, the Credit Agreement shall govern.  All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
 
SECTION 2.   GRANT OF SECURITY.
 
2.1           Grant of Security.  Each Grantor hereby grants to the Collateral
Agent a security interest in and continuing lien on all of such Grantor’s right,
title and interest in, to and under all personal property of such Grantor
including, but not limited to the following, in each case whether now owned or
existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):
 
(a)           Accounts;
 
(b)           Chattel Paper;
 
(c)           Documents;
 
(d)           General Intangibles;
 
(e)           Goods;
 
(f)           Instruments;
 
(g)           Insurance;
 
(h)           Intellectual Property;
 
(i)           Investment Related Property;
 
(j)           Letter of Credit Rights;
 
(k)           Money;
 
(l)           Receivables and Receivable Records;
 
(m)           Commercial Tort Claims;
 
(n)           to the extent not otherwise included above, all Collateral
Records, Collateral Support and Supporting Obligations relating to any of the
foregoing; and
 
 
8

--------------------------------------------------------------------------------

 
(o)           to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.
 
2.2           Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or (ii)
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided however that the
Collateral shall include and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above.
 
 
SECTION 3.   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
 
3.1           Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor
(the “Secured Obligations”).
 
3.2           Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
 
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.
 
4.1           Generally.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
 
9

--------------------------------------------------------------------------------

 
(i)                 it owns the Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Collateral and, as
to all Collateral whether now existing or hereafter acquired, will continue to
own or have such rights in each item of the Collateral, in each case free and
clear of any and all Liens, rights or claims of all other Persons other than
Permitted Liens;
 
(ii)                 it has indicated on Schedule 4.1(A)(as such schedule may be
amended or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number and (z) the jurisdiction where the chief
executive office or its sole place of business is (or the principal residence if
such Grantor is a natural person), and for the one-year period preceding the
date hereof has been, located;
 
(iii)                 the full legal name of such Grantor is as set forth on
Schedule 4.1(A) and it has not done in the last five (5) years, and does not do,
business under any other name (including any trade-name or fictitious business
name) except for those names set forth on Schedule 4.1(B) (as such schedule may
be amended or supplemented from time to time);
 
(iv)                 except as provided on Schedule 4.1(C), it has not changed
its name, jurisdiction of organization, chief executive office or sole place of
business (or principal residence if such Grantor is a natural person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;
 
(v)                 it has not within the last five (5) years become bound
(whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not heretofore been
terminated;
 
(vi)                 [Reserved];
 
(vii)                 (u) upon the filing of all UCC financing statements naming
each Grantor as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 4.1(E) hereof (as such schedule may be amended or
supplemented from time to time) and other filings delivered by each Grantor, (v)
upon delivery of all Instruments, Chattel Paper and certificated Pledged Equity
Interests and Pledged Debt, (w) upon sufficient identification of Commercial
Tort Claims, (x) upon execution of a control agreement establishing the
Collateral Agent’s “control” (within the meaning of Section 8-106, 9-106 or
9-104 of the UCC, as applicable) with respect to any Investment Account, (y)
upon consent of the issuer with respect to Letter of Credit Rights, and (z) to
the extent not subject to Article 9 of the UCC, upon recordation of the security
interests granted hereunder in Patents, Trademarks and Copyrights in the
applicable intellectual property registries, including but not limited to the
United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral;
 
 
10

--------------------------------------------------------------------------------

 
(viii)                 all actions and consents, including all filings, notices,
registrations and recordings necessary or desirable for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect of the Collateral have been made or
obtained;
 
(ix)                 other than the financing statements filed in favor of the
Collateral Agent, no effective UCC financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for (x)
financing statements for which proper termination statements have been delivered
to the Collateral Agent for filing and (y) financing statements filed in
connection with Permitted Liens;
 
(x)                 no authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (vii) above
and (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities;
 
(xi)                 all information supplied by any Grantor with respect to any
of the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;
 
(xii)                 none of the Collateral constitutes, or is the Proceeds of,
“farm products” (as defined in the UCC);
 
(xiii)                 it does not own any “as extracted collateral” (as defined
in the UCC) or any timber to be cut;
 
(xiv)                 Except as described on Schedule 4.1(D), such Grantor has
not become bound as a debtor, either by contract or by operation of law, by a
security agreement previously entered into by another Person; and
 
(xv)                 Such Grantor has been duly organized  as an entity of the
type as set forth opposite such Grantor’s name on Schedule 4.1(A) solely under
the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 4.1(A) and remains duly existing as such.  Such Grantor has not filed
any certificates of domestication, transfer or continuance in any other
jurisdiction.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 except for the security interest created by this Agreement,
it shall not create or suffer to exist any Lien upon or with respect to any of
the Collateral, except Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;
 
 
11

--------------------------------------------------------------------------------

 
(ii)                 it shall not produce, use or permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement or any
applicable statute, regulation or ordinance or any policy of insurance covering
the Collateral;
 
(iii)                 it shall not change such Grantor’s name, identity,
corporate structure (e.g., by merger, consolidation, change in corporate form or
otherwise) principal place of business (or principal residence if such Grantor
is a natural person), chief executive office, type of organization or
jurisdiction of organization or establish any trade names unless it shall have
(a) notified the Collateral Agent in writing, by executing and delivering to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
at least thirty (30) days prior to any such change or establishment, identifying
such new proposed name, identity, corporate structure, principal place of
business (or principal residence if such Grantor is a natural person), chief
executive office, jurisdiction of organization or trade name and providing such
other information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;
 
(iv)                 if the Collateral Agent or any Secured Party gives value to
enable Grantor to acquire rights in or the use of any Collateral, it shall use
such value for such purposes and such Grantor further agrees that repayment of
any Obligation shall apply on a “first-in, first-out” basis so that the portion
of the value used to acquire rights in any Collateral shall be paid in the
chronological order such Grantor acquired rights therein;
 
(v)                 it shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
except to the extent the validity thereof is being contested in good faith;
provided, such Grantor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five (5) days prior to the date of any proposed
sale under any judgment, writ or warrant of attachment entered or filed against
such Grantor or any of the Collateral as a result of the failure to make such
payment;
 
(vi)                 upon such Grantor or any officer of such Grantor obtaining
knowledge thereof, it shall promptly notify the Collateral Agent in writing of
any event that may have a Material Adverse Effect on the value of the Collateral
or any portion thereof, the ability of any Grantor or the Collateral Agent to
dispose of the Collateral or any portion thereof, or the rights and remedies of
the Collateral Agent in relation thereto, including, without limitation, the
levy of any legal process against the Collateral or any portion thereof;
 
(vii)                 it shall not take or permit any action which could impair
the Collateral Agent’s rights in the Collateral; and
 
(viii)                 it shall not sell, transfer or assign (by operation of
law or otherwise) any Collateral except as otherwise in accordance with the
Credit Agreement.
 
4.2           Equipment and Inventory.
 
 
12

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  Each Grantor represents and
warrants on the Closing Date that:
 
(i)                 [reserved];
 
(ii)                 any Goods now or hereafter produced by any Grantor included
in the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act, as amended; and
 
(iii)                 except as set forth on Schedule 4.2 hereof, none of the
Inventory or Equipment is in the possession of an issuer of a negotiable
document (as defined in Section 7-104 of the UCC) therefor or otherwise in the
possession of a bailee or a warehouseman.
 
(b)           Covenants and Agreements.  Each Grantor covenants and agrees that:
 
(i)                 it shall keep the Equipment, Inventory and any Documents
evidencing any Equipment and Inventory in the locations specified on
Schedule 4.2 (as such schedule may be amended or supplemented from time to time)
unless it shall have (a) notified the Collateral Agent in writing, by executing
and delivering to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, at least thirty (30) days prior to any change
in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby, or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder, with respect to such Equipment and Inventory;
 
(ii)                 it shall keep correct and accurate records of the
Inventory, as is customarily maintained under similar circumstances by Persons
of established reputation engaged in similar business, and in any event in
conformity with GAAP;
 
(iii)                 it shall not deliver any Document evidencing any Equipment
and Inventory to any Person other than the issuer of such Document  to claim the
Goods evidenced therefor, the ABL Agent (with respect to Inventory) or the
Collateral Agent;
 
(iv)                 if any Equipment or Inventory is in possession or control
of any third party (other than the ABL Agent), each Grantor shall join with the
Collateral Agent in notifying the third party of the Collateral Agent’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Equipment and Inventory for the benefit of the Collateral Agent; and
 
(v)                 with respect to any item of Equipment which is covered by a
certificate of title under a statute of any jurisdiction under the law of which
indication of a security interest on such certificate is required as a condition
of perfection thereof, upon the reasonable request of the Collateral Agent, each
Grantor shall (A) provide information with respect to any such Equipment, (B)
execute and file with the registrar of motor vehicles or other appropriate
authority in such jurisdiction an application or other document requesting the
notation or other indication of the security interest created
 
 
13

--------------------------------------------------------------------------------

 
 
hereunder on such certificate of title, and (C) deliver to the Collateral Agent
copies of all such applications or other documents filed and copies of all such
certificates of title issued indicating the security interest created hereunder
in the items of Equipment covered thereby.
 
4.3           Receivables.
 
(a)           Representations and Warranties.  Each Grantor represents and
warrants on the Closing Date that:
 
(i)                 each Receivable (a) is and will be the legal, valid and
binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (b) is and will be enforceable in
accordance with its terms, (c) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims (except with respect to refunds, returns and
allowances in the ordinary course of business with respect to damaged
merchandise) and (d) is and will be in compliance in all  material respects with
all applicable laws, whether federal, state, local or foreign;
 
(ii)                 none of the Account Debtors in respect of any Receivable is
the government of the United States, any agency or instrumentality thereof, any
state or municipality or any foreign sovereign.  No Receivable requires the
consent of the Account Debtor in respect thereof in connection with the pledge
hereunder, except any consent which has been obtained;
 
(iii)                 no Receivable is evidenced by, or constitutes, an
Instrument or Chattel Paper which has not been delivered to, or otherwise
subjected to the control of, the Collateral Agent to the extent required by, and
in accordance with Section 4.3(c); and
 
(iv)                 each Grantor has delivered to the Collateral Agent a
complete and correct copy of each standard form of document under which a
Receivable may arise.
 
(b)           Covenants and Agreements:  Each Grantor hereby covenants and
agrees that:
 
(i)                 it shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables, including, but not limited
to, the originals of all documentation with respect to all Receivables and
records of all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;
 
(ii)                 it shall mark conspicuously, in form and manner reasonably
satisfactory to the Collateral Agent, all Chattel Paper, Instruments and other
evidence of Receivables (other than any delivered to the Collateral Agent or ABL
Agent), as well as the Receivables Records with an appropriate reference to the
fact that the Collateral Agent has a second priority security interest therein;
 
(iii)                 it shall perform in all material respects all of its
obligations with respect to the Receivables;
 
 
14

--------------------------------------------------------------------------------

 
(iv)                 except as permitted by the Credit Agreement, it shall not
amend, modify, terminate or waive any provision of any Receivable in any manner
which could reasonably be expected to have a material adverse effect on the
value of such Receivable as Collateral.  Other than in the ordinary course of
business as generally conducted by it on and prior to the date hereof, and
except as consented to by the Administrative Agent or as otherwise provided in
subsection (v) below, following an Event of Default, such Grantor shall not (w)
grant any extension or renewal of the time of payment of any Receivable, (x)
compromise or settle any dispute, claim or legal proceeding with respect to any
Receivable for less than the total unpaid balance thereof, (y) release, wholly
or partially, any Person liable for the payment thereof, or (z) allow any credit
or discount thereon;
 
(v)                 except as otherwise provided in this subsection, each
Grantor shall continue to collect all amounts due or to become due to such
Grantor under the Receivables and any Supporting Obligation and diligently
exercise each material right it may have under any Receivable any Supporting
Obligation or Collateral Support, in each case, at its own expense, and in
connection with such collections and exercise, such Grantor shall take such
action as such Grantor or the Collateral Agent may deem necessary or
advisable.  Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time to notify, or require any Grantor to notify, any Account
Debtor of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may:  (1)
direct the Account Debtors under any Receivables to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral
Agent; (2) notify, or require any Grantor to notify, each Person maintaining a
lockbox or similar arrangement to which Account Debtors under any Receivables
have been directed to make payment to remit all amounts representing collections
on checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to the Collateral Agent; and (3) enforce,
at the expense of such Grantor, collection of any such Receivables and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done.  If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and
 
(vi)                 it shall use its best efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.
 
(c)           Delivery and Control of Receivables.  Subject to Section 12, with
respect to any Receivables in excess of $25,000 individually or $50,000 in the
aggregate that is evidenced by, or constitutes, Chattel Paper or Instruments,
each Grantor shall cause each originally executed copy thereof to be delivered
to the Collateral Agent (or its agent or designee)
 
 
15

--------------------------------------------------------------------------------

 
appropriately indorsed to the Collateral Agent or indorsed in blank:  (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
within ten (10) days of such Grantor acquiring rights therein.  With respect to
any Receivables in excess of $25,000 individually or $50,000 in the aggregate
which would constitute "electronic chattel paper" under Article 9 of the UCC,
each Grantor shall take all steps necessary to give the Collateral Agent control
over such Receivables (within the meaning of Section 9-105 of the UCC):  (i)
with respect to any such Receivables in existence on the date hereof, on or
prior to the date hereof and (ii) with respect to any such Receivables hereafter
arising, within ten (10) days of such Grantor acquiring rights therein.  Any
Receivable not otherwise required to be delivered or subjected to the control of
the Collateral Agent in accordance with this subsection (c) shall be delivered
or subjected to such control upon request of the Collateral Agent.
 
4.4           Investment Related Property.
 
4.4.1           Investment Related Property Generally
 
(a)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 in the event it acquires rights in any Investment Related
Property after the date hereof, it shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other Investment Related
Property.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;
 
(ii)                 except as provided in the next sentence, in the event such
Grantor receives any dividends, interest or distributions on any Investment
Related Property, or any securities or other property upon the merger,
consolidation, liquidation or dissolution of any issuer of any Investment
Related Property, then (a) such dividends, interest or distributions and
securities or other property shall be included in the definition of Collateral
without further action and (b) such Grantor shall immediately take all steps, if
any, necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor.  Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid in the normal course
of the business of the issuer and all scheduled payments of interest;
 
(iii)                 each Grantor consents to the grant by each other Grantor
of a Security Interest in all Investment Related Property to the Collateral
Agent.
 
(b)           Delivery and Control.
 
 
16

--------------------------------------------------------------------------------

 
(i)                 Each Grantor agrees that with respect to any Investment
Related Property in which it currently has rights it shall comply with the
provisions of this Section 4.4.1(b) on or before the Credit Date and with
respect to any Investment Related Property hereafter acquired by such Grantor it
shall comply with the provisions of this Section 4.4.1(b) immediately upon
acquiring rights therein, in each case in form and substance satisfactory to the
Collateral Agent.  With respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account) it shall cause
such certificate or instrument to be delivered to the Collateral Agent, indorsed
in blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.  With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC  (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto,
pursuant to which such issuer agrees to comply with the Collateral Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor.
 
(c)           Voting and Distributions.
 
(i)                 So long as the Collateral Agent has not provided notice as
provided in Section 4.4.1(c)(ii) below:
 
 
(1)
except as otherwise provided under the covenants and agreements relating to
investment related property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if the Collateral Agent
shall have notified such Grantor that, in the Collateral Agent’s reasonable
judgment, such action would have a Material Adverse Effect on the value of the
Investment Related Property or any part thereof; and provided further, such
Grantor shall give the Collateral Agent at least five (5) Business Days prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right; it being understood, however, that
neither the voting by such Grantor of any Pledged Stock for, or such Grantor’s
consent to, the election of directors (or similar governing body) at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting, nor such Grantor’s consent to or approval of any
action otherwise permitted under this Agreement and the Credit Agreement, shall
be deemed inconsistent with the terms of this Agreement or the Credit Agreement
within the meaning of this Section 4.4(c)(i)(1), and no notice of any such
voting or consent need be given to the Collateral Agent; and

 
 
(2)
the Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above;

 
 
17

--------------------------------------------------------------------------------

 
(ii)                 If an Event of Default has occurred and is continuing, then
upon notice from the Collateral Agent to the Grantors:
 
 
(A)
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and



 
(B)
in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.



 
4.4.2           Pledged Equity Interests
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 Schedule 4.4(A) (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Pledged Stock,
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such Schedule;
 
(ii)                 except as set forth on Schedule 4.4(B), it has not acquired
any equity interests of another entity or substantially all the assets of
another entity within the past five (5) years;
 
(iii)                 it is the record and beneficial owner of the Pledged
Equity Interests free of all Liens, rights or claims of other Persons other than
Permitted Liens and there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests;
 
(iv)                 without limiting the generality of Section 4.1(a)(v), no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof;
 
 
18

--------------------------------------------------------------------------------

 
(v)                 none of the Pledged LLC Interests nor Pledged Partnership
Interests are or represent interests in issuers that: (a) are registered as
investment companies or (b) are dealt in or traded on securities exchanges or
markets; and
 
(vi)                 except as otherwise set forth on Schedule 4.4(C), all of
the Pledged LLC Interests and Pledged Partnership Interests are or represent
interests in issuers that have opted to be treated as securities under the
uniform commercial code of any jurisdiction.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 without the prior written consent of the Collateral Agent,
it shall not vote to enable or take any other action to: (a) amend or terminate
any partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes the rights of such Grantor with respect to any Investment
Related Property or adversely affects the validity, perfection or priority of
the Collateral Agent’s security interest, (b) permit any issuer of any Pledged
Equity Interest to issue any additional stock, partnership interests, limited
liability company interests or other equity interests of any nature or to issue
securities convertible into or granting the right of purchase or exchange for
any stock or other equity interest of any nature of such issuer, (c) other than
as permitted under the Credit Agreement, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of their assets, (d) waive any
default under or breach of any terms of organizational document relating to the
issuer of any Pledged Equity Interest or the terms of any Pledged Debt, or (e)
cause any issuer of any Pledged Partnership Interests or Pledged LLC Interests
which are not securities (for purposes of the UCC) on the date hereof to elect
or otherwise take any action to cause such Pledged Partnership Interests or
Pledged LLC Interests to be treated as securities for purposes of the UCC;
provided, however, notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (e), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof;
 
(ii)                 it shall comply in all material respects with all of its
obligations under any partnership agreement or limited liability company
agreement relating to Pledged Partnership Interests or Pledged LLC Interests and
shall enforce all of its rights with respect to any Investment Related Property;
 
(iii)                 without the prior written consent of the Collateral Agent,
it shall not permit any issuer of any Pledged Equity Interest to merge or
consolidate unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights, and
(ii) all the outstanding capital stock or other equity interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
equity interests of any other constituent Grantor; and
 
 
19

--------------------------------------------------------------------------------

 
(iv)                 each Grantor consents to the grant by each other Grantor of
a security interest in all Investment Related Property to the Collateral Agent
and, without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to the Collateral Agent or its
nominee following an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.
 
4.4.3           Pledged Debt
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 Schedule 4.4 (as such schedule may be amended or
supplemented from time to time) sets forth under the heading “Pledged Debt” all
of the Pledged Debt owned by any Grantor and all of such Pledged Debt has been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof and is not in default and
constitutes all of the issued and outstanding inter-company Indebtedness;
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 it shall notify the Collateral Agent of any default under
any Pledged Debt that has caused, either in any individual case or in the
aggregate, a Material Adverse Effect.
 
4.4.4           Investment Accounts
 
(a)           Representations and Warranties. Each Grantor hereby represents and
warrants on the Closing Date that:
 
(i)                 Schedule 4.4 hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest.  Each
Grantor is the sole entitlement holder of each such Securities Account and
Commodity Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Collateral Agent pursuant hereto) having
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over, or
any other interest in, any such Securities Account or Commodity Account or
securities or other property credited thereto;
 
(ii)                 Schedule 4.4 hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Deposit Accounts”
all of the Deposit Accounts in which each Grantor has an interest.  Each Grantor
is the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant hereto and the ABL Agent) having either sole dominion
and control (within the meaning of common law) or “control” (within the meanings
of Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein; and
 
 
20

--------------------------------------------------------------------------------

 
(iii)                 Each Grantor has taken all actions necessary or desirable,
including those specified in Section 4.4.4(c), to: (a) establish Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Related Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodities Accounts (each as defined in the UCC); (b) establish
the Collateral Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts; and (c) deliver all Instruments to the
Collateral Agent.
 
(b)           Covenant and Agreement.  Each Grantor hereby covenants and agrees
with the  Collateral Agent and each other Secured Party that it shall not close
or terminate any Investment Account without the prior consent of the Collateral
Agent and unless a successor or replacement account has been established with
the consent of the Collateral Agent with respect to which successor or
replacement account a control agreement has been entered into by the appropriate
Grantor, Collateral Agent and securities intermediary or depository institution
at which such successor or replacement account is to be maintained in accordance
with the provisions of Section 4.4.4(c).
 
(c)           Delivery and Control
 
(i)                 With respect to any Investment Related Property consisting
of Securities Accounts or Securities Entitlements, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into an agreement substantially in the form of Exhibit C hereto (or
otherwise acceptable to the Collateral Agent) pursuant to which it shall agree
to comply with the Collateral Agent’s “entitlement orders” without further
consent by such Grantor.  With respect to any Investment Related Property that
is a “Deposit Account,” it shall cause the depositary institution maintaining
such account to enter into an agreement substantially in the form of Exhibit D
hereto (or otherwise acceptable to the Collateral Agent), pursuant to which the
Collateral Agent shall have both sole dominion and control over such Deposit
Account (within the meaning of the common law) and “control” (within the meaning
of Section 9-104 of the UCC) over such Deposit Account.  Each Grantor shall have
entered into such control agreement or agreements with respect to: (i) any
Securities Accounts, Securities Entitlements or Deposit Accounts that exist on
the Credit Date, as of or prior to the Credit Date and (ii) any Securities
Accounts, Securities Entitlements or Deposit Accounts that are created or
acquired after the Credit Date, as of or prior to the deposit or transfer of any
such Securities Entitlements or funds, whether constituting moneys or
investments, into such Securities Accounts or Deposit Accounts.
 
In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, each Grantor shall
take such additional actions, including, without limitation, causing the issuer
to register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or advisable,  under the laws of
such issuer’s jurisdiction to insure the validity, perfection and priority of
the security interest of the Collateral Agent.   Upon the occurrence of an Event
of Default, the Collateral Agent shall have the right, without notice to any
Grantor, to transfer all or any portion of the Investment Related Property to
its name or the name of its nominee or agent.  In addition, the Collateral Agent
shall have the right at any time, without notice to any Grantor, to exchange any
certificates or instruments representing any Investment Related Property for
certificates or instruments of smaller or larger denominations.


 
21

--------------------------------------------------------------------------------

 
4.5           Material Contracts.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 Schedule 4.5 (as such schedule may be amended or
supplemented from time to time) sets forth all of the Material Contracts to
which such Grantor has rights;
 
(ii)                 the Material Contracts, true and complete copies (including
any amendments or supplements thereof) of which have been furnished to the
Collateral Agent, have been duly authorized, executed and delivered by all
parties thereto, are in full force and effect and are binding upon and
enforceable against all parties thereto in accordance with their respective
terms.  There exists no default under any Material Contract by any party thereto
and neither such Grantor, nor to its best knowledge, any other Person party
thereto is likely to become in default thereunder and no Person party thereto
has any defenses, counterclaims or right of set-off with respect to any Material
Contract.  Each Person party to a Material Contract (other than any Grantor) has
executed and delivered to the applicable Grantor a consent to the assignment of
such Material Contract to the Collateral Agent pursuant to this Agreement; and
 
(iii)                 no Material Contract prohibits assignment or requires
consent of or notice to any Person in connection with the assignment to the
Collateral Agent hereunder, except such as has been given or made.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 in addition to any rights under the Section of this
Agreement relating to Receivables, the Collateral Agent may at any time notify,
or require any Grantor to so notify, the counterparty on any Material Contract
of the security interest of the Collateral Agent therein.  In addition, after
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may upon written notice to the applicable Grantor, notify, or require any
Grantor to notify, the counterparty to make all payments under the Material
Contracts directly to the Collateral Agent;
 
(ii)                 each Grantor shall deliver promptly to the Collateral Agent
a copy of each material demand, notice or document received by it relating in
any way to any Material Contract;
 
(iii)                 each Grantor shall deliver promptly to the Collateral
Agent, and in any event within ten (10) Business Days, after (1) any Material
Contract of such Grantor is terminated or amended in a manner that is materially
adverse to such Grantor or (2) any new Material Contract is entered into by such
Grantor, a written statement describing such event, with copies of such material
amendments or new contracts, delivered to the Collateral Agent (to the extent
such delivery is permitted by the terms of any such Material Contract, provided,
no prohibition on delivery shall be effective if it were bargained for by such
Grantor with the intent of avoiding compliance with this Section 4.5(b)(iii)),
and an explanation of any actions being taken with respect thereto;
 
 
22

--------------------------------------------------------------------------------

 
(iv)                 it shall perform in all material respects all of its
obligations with respect to the Material Contracts;
 
(v)                 it shall promptly and diligently exercise each material
right (except the right of termination) it may have under any Material Contract,
any Supporting Obligation or Collateral Support, in each case, at its own
expense, and in connection with such collections and exercise, such Grantor
shall take such action as such Grantor or the Collateral Agent may deem
necessary or advisable;
 
(vi)                 it shall use its best efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any Material
Contract; and
 
(vii)                 each Grantor shall, within thirty (30) days of the date
hereof with respect to any Non-Assignable Contract in effect on the date hereof
and within thirty (30) days after entering into any Non-Assignable Contract
after the Closing Date, request in writing the consent of the counterparty or
counterparties to the Non-Assignable Contract pursuant to the terms of such
Non-Assignable Contract or applicable law to the assignment or granting of a
security interest in such Non-Assignable Contract to Secured Party and use its
best efforts to obtain such consent as soon as practicable thereafter.
 
4.6           Letter of Credit Rights.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 all material letters of credit to which such Grantor has
rights is listed on Schedule 4.6 (as such schedule may be amended or
supplemented from time to time) hereto; and
 
(ii)                 it has obtained the consent of each issuer of any material
letter of credit to the assignment of the proceeds of the letter of credit to
the Collateral Agent.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that with respect to any material letter of credit hereafter arising it
shall obtain the consent of the issuer thereof to the assignment of the proceeds
of the letter of credit to the Collateral Agent and shall deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto.
 
4.7           Intellectual Property.
 
(a)           Representations and Warranties.  Except as disclosed in Schedule
4.7(H) (as such schedule may be amended or supplemented from time to time), each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:
 
(i)                 Schedule 4.7 (as such schedule may be amended or
supplemented from time to time) sets forth a true and complete list of (i) all
United States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Grantor;
 
 
23

--------------------------------------------------------------------------------

 
(ii)                 it is the sole and exclusive owner of the entire right,
title, and interest in and to all Intellectual Property listed on Schedule 4.7
(as such schedule may be amended or supplemented from time to time), and owns or
has the valid right to use all other Intellectual Property used in or necessary
to conduct its business, free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens and the licenses set forth on Schedule
4.7(B), (D), (F) and (G) (as each may be amended or supplemented from time to
time);
 
(iii)                 all Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks in full force and effect;
 
(iv)                 all Intellectual Property is valid and enforceable; no
holding, decision, or judgment has been rendered in any action or proceeding
before any court or administrative authority challenging the validity of, such
Grantor’s right to register, or such Grantor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to the
best of such Grantor’s knowledge, threatened;
 
(v)                 all registrations and applications for Copyrights, Patents
and Trademarks are standing in the name of each Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets has been licensed by any
Grantor to any Affiliate or third party, except as disclosed in Schedule 4.7(B),
(D), (F), or (G) (as each may be amended or supplemented from time to time);
 
(vi)                 each Grantor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights material to the
business of such Grantor;
 
(vii)                 each Grantor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademark Collateral and
has taken all action necessary to insure that all licensees of  the Trademark
Collateral owned by such Grantor use such adequate standards of quality;
 
(viii)                 the conduct of such Grantor’s business does not infringe
upon or otherwise violate any trademark, patent, copyright, trade secret or
other intellectual property right owned or controlled by a third party; no claim
has been made that the use of any Intellectual Property owned or used by Grantor
(or any of its respective licensees) violates the asserted rights of any third
party;
 
(ix)                 to the best of each Grantor’s knowledge, no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Grantor, or any of its respective licensees;
 
(x)                 no settlement or consents, covenants not to sue,
nonassertion assurances, or releases  have been entered into by Grantor or to
which Grantor is bound that adversely affect Grantor’s rights to own or use any
Intellectual Property; and
 
 
24

--------------------------------------------------------------------------------

 
(xi)                 each Grantor has not made a previous assignment, sale,
transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released.  There is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees as follows:
 
(i)                 it shall not do any act or omit to do any act whereby any of
the Intellectual Property which is material to the business of Grantor may
lapse, or become abandoned, dedicated to the public, or unenforceable, or which
would adversely affect the validity, grant, or enforceability of the security
interest granted therein;
 
(ii)                 it shall not, with respect to any Trademarks which are
material to the business of any Grantor, cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademark at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and each Grantor shall take all steps necessary to insure that licensees of such
Trademarks use such consistent standards of quality;
 
(iii)                 it shall, within thirty (30) days of the creation or
acquisition of any copyrightable work which is material to the business of
Grantor, apply to register the Copyright in the United States Copyright Office;
 
(iv)                 it shall promptly notify the Collateral Agent if it knows
or has reason to know that any item of the Intellectual Property that is
material to the business of any Grantor may become (a) abandoned or dedicated to
the public or placed in the public domain, (b) invalid or unenforceable, or (c)
subject to any adverse determination or development (including the institution
of proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court;
 
(v)                 it shall take all reasonable steps in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry or any foreign counterpart of the foregoing, to pursue any application
and maintain any registration of each Trademark, Patent, and Copyright owned by
any Grantor and material to its business which is now or shall become included
in the Intellectual Property including, but not limited to, those items on
Schedule 4.7(A), (C) and (E) (as each may be amended or supplemented from time
to time);
 
(vi)                 in the event that any Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, or diluted by
a third party, such Grantor shall promptly take all reasonable actions to stop
such infringement, misappropriation,  or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;
 
 
25

--------------------------------------------------------------------------------

 
(vii)                 it shall promptly (but in no event more than thirty (30)
days after any Grantor obtains knowledge thereof) report to the Collateral Agent
(i) the filing of any application to register any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office,
or any state registry or foreign counterpart of the foregoing (whether such
application is filed by such Grantor or through any agent, employee, licensee,
or designee thereof) and (ii) the registration of any Intellectual Property by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto;
 
(viii)                 it shall, promptly upon the reasonable request of the
Collateral Agent, execute and deliver to the Collateral Agent any document
required to acknowledge, confirm, register, record, or perfect the Collateral
Agent’s interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;
 
(ix)                 except with the prior consent of the Collateral Agent or as
permitted under the Credit Agreement, each Grantor shall not execute, and there
will not be on file in any public office, any financing statement or other
document or instruments, except financing statements or other documents or
instruments filed or to be filed in favor of the Collateral Agent and each
Grantor shall not sell, assign, transfer, license, grant any option, or create
or suffer to exist any Lien upon or with respect to the Intellectual Property,
except for the Lien created by and under this Agreement and the other Credit
Documents;
 
(x)                 it shall hereafter use best efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or might in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts;
 
(xi)                 it shall take all steps reasonably necessary to protect the
secrecy of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents;
 
(xii)                 it shall use proper statutory notice in connection with
its use of any of the Intellectual Property; and
 
(xiii)                 it shall continue to collect, at its own expense, all
amounts due or to become due to such Grantor in respect of the Intellectual
Property or any portion thereof.  In connection with such collections, each
Grantor may take (and, at the Collateral Agent’s reasonable direction, shall
take) such action as such Grantor or the Collateral Agent may deem reasonably
necessary or advisable to enforce collection of such amounts.  Notwithstanding
the foregoing, the Collateral Agent shall have the right at any time, to notify,
or require any Grantor to notify, any obligors with respect to any such amounts
of the existence of the security interest created hereby.
 
4.8           Commercial Tort Claims
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants, on the Closing Date and on each Credit Date, that Schedule 4.8 (as
such schedule may
 
 
26

--------------------------------------------------------------------------------

 
be amended or supplemented from time to time) sets forth all Commercial Tort
Claims of each Grantor in excess of $50,000 individually or $100,000 in the
aggregate; and
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that with respect to any Commercial Tort Claim in excess of $50,000
individually or $100,000 in the aggregate hereafter arising it shall deliver to
the Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.
 
SECTION 5.   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.


5.1           Access; Right of Inspection.  The Collateral Agent shall at all
times upon reasonable prior notice have full and free access during normal
business hours to all the books, correspondence and records of each Grantor, and
the Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and each Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.  The Collateral
Agent and its representatives shall at all times upon reasonable prior notice
also have the right to enter any premises of each Grantor and inspect any
property of each Grantor where any of the Collateral of such Grantor granted
pursuant to this Agreement is located for the purpose of inspecting the same,
observing its use or otherwise protecting its interests therein.
 
5.2           Further Assurances.
 
(a)           Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:
 
(i)                 file such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to perfect and
preserve the security interests granted or purported to be granted hereby;
 
(ii)                 take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts on any of the foregoing;
 
(iii)                 at any reasonable time, upon  reasonable prior notice and
request by the Collateral Agent, assemble the Collateral and allow inspection of
the Collateral by the Collateral Agent, or persons designated by the Collateral
Agent; and
 
 
27

--------------------------------------------------------------------------------

 
(iv)                 at the Collateral Agent’s request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral.
 
(b)           Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, and amendments thereto, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the
Collateral Agent herein.  Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.”  Each Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.
 
(c)           Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.7 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
 
5.3           Additional Grantors.  From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Counterpart Agreement.  Upon
delivery of any such counterpart agreement to the Collateral Agent, notice of
which is hereby waived by Grantors, each Additional Grantor shall be a Grantor
and shall be as fully a party hereto as if Additional Grantor were an original
signatory hereto.  Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Collateral Agent not to cause
any Subsidiary of Company to become an Additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.
 
SECTION 6.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
 
6.1           Power of Attorney.           Each Grantor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as such Grantor’s attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor, the Collateral Agent or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, the following:
 
(a)           upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Credit Agreement;
 
 
28

--------------------------------------------------------------------------------

 
(b)           upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(c)           upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
 
(d)           upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
 
(e)           to prepare and file any UCC financing statements against such
Grantor as debtor;
 
(f)           to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;
 
(g)           to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and
 
(h)           generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
 
6.2           No Duty on the Part of Collateral Agent or Secured Parties.   The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers.  The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
SECTION 7.   REMEDIES.
 
7.1           Generally.
 
(a)           If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and
 
 
29

--------------------------------------------------------------------------------

 
remedies provided for herein or otherwise available to it at law or in equity,
all the rights and remedies of the Collateral Agent on default under the UCC
(whether or not the UCC applies to the affected Collateral) to collect, enforce
or satisfy any Secured Obligations then owing, whether by acceleration or
otherwise, and also may pursue any of the following separately, successively or
simultaneously:
 
(i)                 require any Grantor to, and each Grantor hereby agrees that
it shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;
 
(ii)                 enter onto the property where any Collateral is located and
take possession thereof with or without judicial process;
 
(iii)                 prior to the disposition of the Collateral, store,
process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Collateral Agent
deems appropriate; and
 
(iv)                 without notice except as specified below or under the UCC,
sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.
 
(b)           The Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral
 
 
30

--------------------------------------------------------------------------------

 
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree.  If the proceeds of any sale or other disposition of the
Collateral are insufficient to pay all the Secured Obligations, Grantors shall
be liable for the deficiency and the fees of any attorneys employed by the
Collateral Agent to collect such deficiency.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.
 
(c)           The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral.  The Collateral Agent may specifically disclaim
or modify any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
 
(d)            The Collateral Agent shall have no obligation to marshal any of
the Collateral.
 
7.2           Application of Proceeds.  Except as expressly provided elsewhere
in this Agreement, all proceeds received by the Collateral Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Collateral Agent against
the Secured Obligations as set forth in Section 2.14(h) of the Credit Agreement.
 
7.3           Sales on Credit.  If Collateral Agent sells any of the Collateral
upon credit, Grantor will be credited only with payments actually made by
purchaser and received by Collateral Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.
 
7.4           Deposit Accounts.
 
If any Event of Default shall have occurred and be continuing, the Collateral
Agent may apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent.
 
7.5           Investment Related Property.
 
Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the
 
 
31

--------------------------------------------------------------------------------

 
Securities Act) and, notwithstanding such circumstances, each Grantor agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Investment
Related Property for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.  If the Collateral Agent determines
to exercise its right to sell any or all of the Investment Related Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Stock to be sold hereunder, each partnership and each limited liability
company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
 
7.6           Intellectual Property.
 
(a)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:
 
(i)                 the Collateral Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Collateral Agent or otherwise, in the Collateral
Agent’s sole discretion, to enforce any Intellectual Property, in which event
such Grantor shall, at the request of the Collateral Agent, do any and all
lawful acts and execute any and all documents required by the Collateral Agent
in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 10 hereof in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to use
all reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing as
shall be necessary to prevent such infringement or violation;
 
(ii)                 upon written demand from the Collateral Agent, each Grantor
shall grant, assign, convey or otherwise transfer to the Collateral Agent or
such Collateral Agent’s designee all of such Grantor’s right, title and interest
in and to the Intellectual Property and shall execute and deliver to the
Collateral Agent such documents as are necessary or appropriate to carry out the
intent and purposes of this Agreement;
 
(iii)                 each Grantor agrees that such an assignment and/or
recording shall be applied to reduce the Secured Obligations outstanding only to
the extent that the Collateral Agent (or any Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property;
 
(iv)                 within five (5) Business Days after written notice from the
Collateral Agent, each Grantor shall make available to the Collateral Agent, to
the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of such Event of Default as the Collateral Agent
may reasonably designate, by
 
 
32

--------------------------------------------------------------------------------

 
name, title or job responsibility, to permit such Grantor to continue, directly
or indirectly, to produce, advertise and sell the products and services sold or
delivered by such Grantor under or in connection with the Trademarks, Trademark
Licenses, such persons to be available to perform their prior functions on the
Collateral Agent’s behalf and to be compensated by the Collateral Agent at such
Grantor’s expense on a per diem, pro-rata basis consistent with the salary and
benefit structure applicable to each as of the date of such Event of Default;
and
 
(v)                 the Collateral Agent shall have the right to notify, or
require each Grantor to notify, any obligors with respect to amounts due or to
become due to such Grantor in respect of the Intellectual Property, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done;
 
 
(1)
all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of the
Collateral Agent hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and

 
 
(2)
Grantor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

 
(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
 
(c)           Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Section 7 and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of
 
 
33

--------------------------------------------------------------------------------

 
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property  now owned or hereafter acquired by such Grantor, and
wherever the same may be located.
 
7.7           Cash Proceeds.  In addition to the rights of the Collateral Agent
specified in Section 4.3 with respect to payments of Receivables, all proceeds
of any Collateral received by any Grantor consisting of cash, checks and other
non-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for the Collateral Agent, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, unless otherwise provided
pursuant to Section 4.4(a)(ii), be turned over to the Collateral Agent (or ABL
Agent as provided in the Intercreditor Agreement) in the exact form received by
such Grantor (duly indorsed by such Grantor to the Collateral Agent or ABL
Agent, if required) and held by the Collateral Agent or ABL Agent, as
applicable.  Any Cash Proceeds received by the Collateral Agent (whether from a
Grantor or otherwise):  (i) if no Event of Default shall have occurred and be
continuing, shall be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) and (ii) if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of the Collateral Agent, (A) be held by
the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.
 
SECTION 8.   COLLATERAL AGENT.
 
The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders of a majority of the aggregate notional amount (or, with respect
to any Interest Rate Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Interest Rate Agreement) under all Interest Rate Agreements.  In furtherance of
the foregoing provisions of this Section, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and the
Grantors, and Collateral Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to the Grantors
and Collateral Agent signed by the Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five (5) Business Days’ notice to the Administrative Agent, to appoint a
successor Collateral Agent.  Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and
 
 
34

--------------------------------------------------------------------------------

 
other items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement, and (ii) execute
and deliver to such successor Collateral Agent or otherwise authorize the filing
of such amendments to financing statements, and take such other actions, as may
be necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring or removed Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent
hereunder.
 
SECTION 9.   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the Term Loan Commitment, be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns.  Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Term Loan held by it
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to Lenders herein or
otherwise.  Upon the payment in full of all Secured Obligations, and the
cancellation or termination of the Term Loan Commitment, the security interest
granted hereby shall automatically terminate hereunder and of record and all
rights to the Collateral shall revert to Grantors.  Upon any such termination
the Collateral Agent shall, at Grantors’ expense, execute and deliver to
Grantors or otherwise authorize the filing of such documents as Grantors shall
reasonably request, including financing statement amendments to evidence such
termination.  Upon any disposition of property permitted by the Credit
Agreement, the Liens granted herein shall be deemed to be automatically released
and such property shall automatically revert to the applicable Grantor with no
further action on the part of any Person.  The Collateral Agent shall, at
Grantor’s expense, execute and deliver or otherwise authorize the filing of such
documents as Grantors shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.
 
SECTION 10.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
 
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.  If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under Section
10.2 of the Credit Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 11.   MISCELLANEOUS.
 
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement.  No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available.  In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.  This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns.  No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder.  This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.  This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).
 
SECTION 12.   INTERCREDITOR AGREEMENT.
 
 Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to or in connection with this
Agreement, and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict between this Agreement and the Intercreditor Agreement,
the Intercreditor Agreement shall control.  Without limiting the foregoing, any
requirement under this Agreement to deliver Chattel Paper or other Collateral to
the Collateral Agent shall be deemed satisfied if and to the extent that such
Collateral is delivered to the ABL Agent in accordance with the ABL Credit
Agreement and the Intercreditor Agreement, any requirement to pay proceeds of
any Receivables or Inventory to or at the direction of the Collateral Agent or
Required Lenders shall be deemed satisfied if and to the
 
 
36

--------------------------------------------------------------------------------

 
extent that such proceeds are paid to or at the direction of the ABL Agent in
accordance with the Intercreditor Agreement and any power of attorney granted
hereunder shall be subject to and exercised in accordance with the Intercreditor
Agreement.
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 
VERTEX ENERGY OPERATING, LLC
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
VERTEX ENERGY, INC.
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
VERTEX ACQUISITION SUB, LLC
   
By: /s/ Benjamin P. Cowart
        Name:Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
VERTEX MERGER SUB, LLC
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
VERTEX REFINING NV, LLC
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
VERTEX REFINING LA, LLC
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer


 
38

--------------------------------------------------------------------------------

 


CEDAR MARINE TERMINALS, LP
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
 CROSSROAD CARRIERS, L.P.
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
VERTEX RECOVERY, L.P.
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
   
H & H OIL, LP.
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
 
VERTEX II GP, LLC
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer
 
GOLDEN STATE LUBRICANTS WORKS, LLC
   
By: /s/ Benjamin P. Cowart
        Name: Benjamin P. Cowart
        Title: President & Chief Executive Officer


 
39

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA as the Collateral Agent
   
By: /s/ Stephen W. Hipp                                                     
        Name: Stephen W. Hipp
        Title: Authorized Signatory



 
 
40

--------------------------------------------------------------------------------

 


SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT


GENERAL INFORMATION
 
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:



Full Legal Name
Type of Organization
Jurisdiction of Organization
Chief Executive
Office/Sole Place of Business (or Residence if Grantor is a Natural Person)*
Organization I.D.#
Vertex Energy, Inc.
Corporation
Nevada
Texas
NV20081229119
Vertex Energy Operating, LLC
Limited liability company
Texas
Texas
801959969
Vertex Refining NV, LLC
Limited liability company
Nevada
Texas
N20141170447
Vertex Refining LA, LLC
Limited liability company
Louisiana
Texas
41456232K
Vertex II GP, LLC
Limited liability company
Nevada
Texas
NV20121491058
Vertex Merger Sub, LLC
Limited liability company
California
Texas
200814410055
Vertex Acquisition Sub, LLC
Limited liability company
Nevada
Texas
NV20111698674
Cedar Marine Terminals, LP
Limited partnership
Texas
Texas
0800533829
Crossroad Carriers, L.P.
Limited partnership
Texas
Texas
0800854831
Vertex Recovery, L.P.
Limited partnership
Texas
Texas
0800095940
H & H Oil, L.P.
Limited partnership
Texas
Texas
0800848980
Golden State Lubricants Works, LLC
Limited liability company
Delaware
Texas
4940256



*The Chief Executive Office for all Grantors is 1331 Gemini Street, Suite 250,
Houston, Texas 77058.
 
(B)
Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:



 
Full Legal Name
Trade Name or Fictitious Business Name
Vertex Recovery, L.P.
Vertex Recovery
H & H Oil, L.P.
H & H Oil
Cedar Marine Terminals, LP
CMT
Crossroad Carriers, L.P.
Crossroad Carriers





 
SCHEDULE A-1-1

--------------------------------------------------------------------------------

 




(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:



 
Name of Grantor
 
Date of Change
 
Description of Change
Vertex Acquisition Sub, LLC
July 26, 2012
Changed name from Vertex Merger Sub, LLC to Vertex Acquisition Sub, LLC
Vertex Energy, Inc.
July 1, 2009
Moved from 1331 Gemini Street, Suite 103, Houston, TX 77058 to its current chief
executive office at 1331 Gemini Street, Suite 250, Houston, TX 77058



(D)           Agreements pursuant to which any Grantor is found as debtor within
past five (5) years:


Name of Grantor
 
Description of Agreement
None.
 

 
(E)           Financing Statements:


 
Name of Grantor
 
Filing Jurisdiction(s)
Vertex Energy, Inc.
Nevada
Vertex Energy Operating, LLC
Texas
Vertex Refining NV, LLC
Nevada
Vertex Refining LA, LLC
Louisiana
Vertex II GP, LLC
Nevada
Vertex Merger Sub, LLC
California
Vertex Acquisition Sub, LLC
Nevada
Cedar Marine Terminals, LP
Texas
Crossroads Carriers, L.P.
Texas
Vertex Recovery, L.P.
Texas
H & H Oil, L.P.
Texas
Golden State Lubricants Works, LLC
Delaware



 
SCHEDULE A-1-2

--------------------------------------------------------------------------------

 
SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT


 
Name of Grantor
 
Location of Equipment, Inventory and Documents
Vertex Energy, Inc.
1331 Gemini Street, Suite 250, Houston, TX 77058
Cedar Marine Terminals, LP
200 Atlantic Pipeline Rd., Baytown, TX 77520
H & H Oil, L.P.
20909 FM 685, Pflugerville, TX 78660
H & H Oil, L.P.
7311 Decker Drive, Baytown, TX 77520
H & H Oil, L.P.
7941 Recycle Drive, Corpus Christi, TX 78409
H & H Oil, L.P.
11626 Old Corpus Christi Hwy, San Antonio, TX 78223
Vertex Refining LA, LLC
5000 River Road, Marrero, LA 70072
Vertex Refining LA, LLC
278 E. Ravenna Road, Myrtle Grove, LA 70037
Golden State Lubricants Works, LLC
1134 Manor Street, Oildale, CA 93308


 
 
SCHEDULE 4.2-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT




INVESTMENT RELATED PROPERTY
 
(A)           Pledged Stock:   None.
 
Pledged LLC Interests:


 
Grantor
 
Limited Liability Company
 
Certificated (Y/N)
 
Certificate No. (if any)
 
No. of Pledged Units
 
% of Outstanding LLC Interests of the Limited Liability Company
 
Vertex Energy Operating, LLC
 
E-Source Holdings, LLC
No
 
N/A
 
N/A
 
70%
 
Vertex Energy Operating, LLC
Vertex Refining NV, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex Refining LA, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex II GP, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex Merger Sub, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex Acquisition Sub, LLC
No
N/A
N/A
100%
Vertex Refining NV, LLC
Golden State Lubricants Works, LLC
No
N/A
N/A
100%



Pledged Partnership Interests:


 
Grantor
 
Partnership
 
Type of Partnership Interests (e.g., general or limited)
 
Certificated (Y/N)
 
Certificate No.
(if any)
 
% of Outstanding Partnership Interests of the Partnership
Vertex Acquisition Sub, LLC
Cedar Marine Terminals, LP
Partnership Interests
 
 
No
N/A
 
100%
 
Vertex Acquisition Sub, LLC
Crossroad Carriers, L.P.
 
Partnership Interests
 
No
N/A
100%
Vertex Acquisition Sub, LLC
Vertex Recovery, L.P.
Partnership Interests
 
No
N/A
100%
Vertex Recovery, L.P.
H & H Oil, L.P.
Partnership Interests
 
No
N/A
100%



Pledged Trust Interests:  None.


 
SCHEDULE 4-4-1

--------------------------------------------------------------------------------

 
Pledged Debt:


Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
Vertex Refining NV, LLC
Omega Refining, LLC, Bango Refining NV, LLC & Omega Holdings Company LLC
$13,858,066.67
$13,858,066.67
May 2, 2014
March 31, 2015
Vertex Refining LA, LLC
Omega Refining, LLC, Bango Refining NV, LLC & Omega Holdings Company LLC
$13,858,066.67
$13,858,066.67
May 2, 2014
March 31, 2015
Vertex Energy, Inc., Vertex Energy Operating, LLC, Vertex Acquisition Sub, LLC,
Vertex Merger Sub, LLC, Vertex Refining NV, LLC, Vertex Refining LA, LLC, Cedar
Marine Terminals, LP, Crossroads Carriers, L.P., Vertex Recovery, L.P., H & H
Oil, L. P., Vertex II GP, LLC, Golden State Lubricants Works, LLC
Vertex Energy, Inc., Vertex Energy Operating, LLC, Vertex Acquisition Sub, LLC,
Vertex Merger Sub, LLC, Vertex Refining NV, LLC, Vertex Refining LA, LLC, Cedar
Marine Terminals, LP, Crossroads Carriers, L.P., Vertex Recovery, L.P., H & H
Oil, L. P., Vertex II GP, LLC, Golden State Lubricants Works, LLC
Amount of advances made by each Payee, as the case may be, from time to time
outstanding
Amount of advances made by each Payee, as the case may be, from time to time
outstanding
May 2, 2014
Demand note



Securities Account:  None.
 
Commodities Accounts:  None.
 
 
SCHEDULE 4-4-2

--------------------------------------------------------------------------------

 




**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
 
Deposit Accounts:


 
Grantor
 
Name of Depositary Bank
 
Account Number
 
Account Name
 
Vertex Energy, Inc.
 
Bank of America
 
***
 
Checking
 
Vertex Energy, Inc.
 
Bank of America
 
***
PFO
 
Vertex Energy, Inc.
Amegy Bank
***
Business Checking

 
(B)


Name of Grantor
Date of Acquisition
Description of Acquisition
Vertex Energy, Inc.
August 31, 2012
Acquired 100% of the outstanding membership interests of Vertex Acquisition Sub,
LLC from Vertex Holdings, L.P. and B&S Cowart Family L.P..
Vertex Energy, Inc.
October 1, 2013
Acquired 33.34% of the outstanding membership interests of E-Source Holdings,
LLC from Kevin Ellis.
Vertex Energy, Inc.
October 1, 2013
Acquired 16.67% of the outstanding membership interests of E-Source Holdings,
LLC from Tony Broussard
Vertex Energy, Inc.
January 1, 2014
Acquired an additional 19% of the outstanding membership interests of E-Source
Holdings, LLC from BBP Landtex Group, LLC.



(C)


Name of Grantor
Name of Issuer of Pledged LLC Interest/Pledged Partnership Interest
None.  

 
 
SCHEDULE 4-4-3

--------------------------------------------------------------------------------

 
SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT


Name of Grantor
Description of Material Contract
All Grantors
Related Agreements, as defined in the Credit Agreement
Vertex Energy Operating, LLC
Third Amended Company Agreement for E-Source Holdings, LLC dated effective as of
January 1, 2014 between Vertex Energy Operating, LLC (as successor in interest
to Vertex Energy, Inc.) and BBP Landtex Group, LLC
Vertex Energy Operating, LLC
Tolling Agreement dated July 1, 2012 between Vertex Energy, Inc. and KMTEX LLC,
as amended by First Amendment dated November 1, 2013
Vertex Energy, Inc.
Master Lease Agreement No. 253640900000 dated February 27, 2013 between Vertex
Energy, Inc. and Banc of America Leasing & Capital, LLC and Schedule No. 001
dated April 22, 2013
Vertex Acquisition Sub, LLC
Lease Agreement dated May 9, 2009 between Cole Gemini, Ltd. and Vertex Energy
Acquisition Sub, LLC (successor in interest to Vertex Holdings L.P.), as amended
by First Amendment to Office Lease Agreement dated June 8, 2012
Cedar Marine Terminals, LP
Lease Agreement dated July 25, 1997 between CP Terminal, LLC and Cedar Marine
Terminals, LP (as successor in interest to TRW Trading, Inc.), as amended by
Amendment No. 1 dated February 22, 2002, Amendment No. 2 dated December 19,
2005, Third Amendment to Lease Agreement dated August 6, 2012 and Fourth
Amendment to Lease Agreement dated May 10, 2013
Vertex Refining LA, LLC
Land Lease dated April 30, 2008 between Magellan Terminals Holdings, L.P. (f/k/a
Marrero Terminal LLC) and Vertex Refining LA, LLC (as successor in interest to
Omega Refining, LLC), as amended by First Amendment to Land Lease dated October
29, 2009 and Second Amendment to Land Lease dated March 11, 2011
Vertex Refining LA, LLC
Commercial Lease dated May 25, 2012 between Plaquemines Holdings, LLC and Vertex
Refining LA, LLC (as successor in interest to Omega Refining, LLC), as amended
by First Amendment to Commercial Lease dated May 2013
Vertex Refining LA, LLC
Schedule No. 004 dated May 15, 2012, as amended by Amendment No. 1 dated
September 28, 2012, to Master Lease Agreement No. MEF0659 dated March 3, 2009
between Pacific Western Equipment Finance and Vertex Refining LA, LLC (as
successor in interest to Omega Refining, LLC)
Vertex Energy, Inc.
Unit Purchase Agreement dated August 14, 2012 among Vertex Energy, Inc., Vertex
Acquisition Sub, LLC, Vertex Holdings, L.P. and B & S Cowart Family L.P.
Vertex Energy, Inc.
Limited Liability Membership Purchase Agreement dated effective October 1, 2013
among Kevin Ellis, Vertex Energy, Inc. and E-Source Holdings, LLC
Vertex Refining LA, LLC
Terminaling Services Agreement dated May 1, 2008 between Magellan Terminals
Holdings, L.P. (f/k/a Marrero Terminal LLC) and Vertex Refining LA, LLC (as
successor in interest to Omega Refining, LLC
Vertex Refining LA, LLC
Operation and Maintenance Agreement dated November 3, 2010 between Magellan
Terminals Holdings, L.P. (f/k/a Marrero Terminal, LLC) and Vertex Refining LA,
LLC (as successor in interest to Omega Refining, LLC
Vertex Energy, Inc.
Joint Marketing Agreement dated April 10, 2011 between Rio Energy International,
Inc. and Vertex Energy, Inc.

 


 
SCHEDULE 4.5-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT






Name of
Grantor                                                                           Description
of Letters of Credit
None.





 
SCHEDULE 4.6-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT




INTELLECTUAL PROPERTY
 
(A)           Copyrights: None.
 
(B)           Copyright Licenses: None.
 
(C)           Patents:
 
Document No.
Document Title
Credit Party
Applicable Dates
US Patent No. 5,306,419
Used Lubricating Oil Reclaiming
Vertex Refining LA, LLC
Patent issued on April 26, 1994 from an application filed on August 5, 1993
US Patent No. 5,447,628
Reconstituting Lubricating Oil
Vertex Refining LA, LLC
Patent issued on September 5, 1995 from an application filed on November 15,
1993
US Patent No. 6,203,606
Performance Grade Asphalt and Methods
Vertex Refining LA, LLC
Patent issued on March 20, 2001 from an application filed on November 20, 1998
U.S. Patent No. 8,613,838
System for Making a Usable Hydrocarbon Product from Used Oil
Vertex Energy Operating, LLC
Patent issued on December 24, 2013 from application filed on July 28, 2010.
U.S. Patent No. 8,398,847
Method for Making a Usable Hydrocarbon Product from Used Oil
Vertex Energy Operating, LLC
Patent issued on March 19, 2013 from application filed on July 28, 2010.



(D)           Patent Licenses:


Contract Agreement dated October 14, 2011 between Sequoia Global, Inc. and
Vertex Refining LA, LLC (as successor in interest to Omega Refining, LLC)


(E)           Trademarks: None.
 
(F)           Trademark Licenses:
 
Contract Agreement dated October 14, 2011 between Sequoia Global, Inc. and
Vertex Refining LA, LLC (as successor in interest to Omega Refining, LLC)
 
(G)           Trade Secret Licenses:
 
Contract Agreement dated October 14, 2011 between Sequoia Global, Inc. and
Vertex Refining LA, LLC (as successor in interest to Omega Refining, LLC)


(H)           Intellectual Property Exceptions: None.
 
 
SCHEDULE 4.7-1

--------------------------------------------------------------------------------

 
SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT




Name of Grantor
 
Commercial Tort Claims

None.





 
SCHEDULE 4.8-1

--------------------------------------------------------------------------------

 
EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT




PLEDGE SUPPLEMENT
 
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of May 2, 2014 (as it may be from time
to time amended, restated, modified or supplemented, the “Security Agreement”),
among VERTEX ENERGY, INC., VERTEX ENERGY OPERATING, LLC, the other Grantors
named therein, and GOLDMAN SACHS BANK USA, as the Collateral Agent.  Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.
 
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.
 
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
 
 
[NAME OF GRANTOR]
   
By:_____________________________
Name:
Title:


 
 
EXHIBIT A-1

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
 
Full Legal Name
 
Type of Organization
 
Jurisdiction of Organization
 
Chief Executive
Office/Sole Place of Business (or Residence if Grantor
is a Natural Person)
 
Organization I.D.#







(B)
Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:



 
Full Legal Name
 
Trade Name or Fictitious Business Name









(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:



 
Name of Grantor
 
Date of Change
 
Description of Change









(D)           Agreements pursuant to which any Grantor is found as debtor within
past five (5) years:


 
Name of Grantor
 
Description of Agreement











(E)           Financing Statements:
 

 
 
EXHIBIT A-2

--------------------------------------------------------------------------------

 
 
Name of Grantor
 
Filing Jurisdiction(s)

 
 
 

 
 
EXHIBIT A-3

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


Name of
Grantor                                                                           Location
of Equipment and Inventory
 
 
 
EXHIBIT A-4

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:
 
(A)


Pledged Stock:


Pledged Partnership Interests:


Pledged LLC Interests:


Pledged Trust Interests:


Pledged Debt:


Securities Account:


Commodities Accounts:


Deposit Accounts:
 
(B)
 
 
Name of Grantor
 
Date of Acquisition
 
Description of Acquisition
 



(C)


Name of Grantor
Name of Issuer of Pledged LLC Interest/Pledged Partnership Interest
   

 
 
 
EXHIBIT A-5

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:




Name of
Grantor                                                                           Description
of Material Contract




 
EXHIBIT A-6

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:




Name of
Grantor                                                                           Description
of Letters of Credit




 
EXHIBIT A-7

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:
(A)           Copyrights
(B)           Copyright Licenses
(C)           Patents
(D)           Patent Licenses
(E)           Trademarks
(F)           Trademark Licenses
(G)           Trade Secret Licenses
(H)           Intellectual Property Exceptions
 
 
 
EXHIBIT A-8

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


 
Name of Grantor
 
Commercial Tort Claims
   

 
 
 
EXHIBIT A-9

--------------------------------------------------------------------------------

 
EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT






UNCERTIFICATED SECURITIES CONTROL AGREEMENT
 


This Uncertificated Securities Control Agreement dated as of _________, 20__
among ________________ (the “Pledgor”), __________, as collateral agent for the
Secured Parties, (the “Collateral Agent”) and ____________, a
________corporation (the “Issuer”).  Capitalized terms used but not defined
herein shall have the meaning assigned in the Pledge and Security Agreement
dated as of May 2, 2014 among the Pledgor, the other Grantors party thereto and
the Collateral Agent (the “Security Agreement”).  All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.
 
Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
__________ shares of the Issuer’s [common] stock (the “Pledged Shares”) and the
Issuer shall not change the registered owner of the Pledged Shares without the
prior written consent of the Collateral Agent.
 
Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.
 
Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agent:
 
(a)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and
 
(b)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.
 
(c)  Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.
 
(d)  This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
 
Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of New York.
 
Section 5.   Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall
prevail.  No amendment or modification of this Agreement
 
 
EXHBIT B-1

--------------------------------------------------------------------------------

 
or waiver of any right hereunder shall be binding on any party hereto unless it
is in writing and is signed by all of the parties hereto.
 
Section 6.  Voting Rights.  Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.
 
Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.
 
Section 8. Indemnification of Issuer.  The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.
 
Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
Pledgor:      [INSERT ADDRESS]
              Attention:
              Telecopier:
 
Collateral Agent:        [INSERT ADDRESS]
              Attention:
              Telecopier:
 
Issuer:                           [INSERT ADDRESS]
              Attention:
            Telecopier:
 
Any party may change its address for notices in the manner set forth above.
 
Section 10.  Termination.  The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing.  The Collateral Agent agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer upon the request of the Pledgor on or after the termination of the
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the Security Agreement.  
 
 
EXHBIT B-2

--------------------------------------------------------------------------------

 
The termination of this Control Agreement shall not terminate the Pledged Shares
or alter the obligations of the Issuer to the Pledgor pursuant to any other
agreement with respect to the Pledged Shares.
 
Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 


 
[NAME OF PLEDGOR]
   
By:                                          
Name:
Title:
     
[NAME OF COLLATERAL AGENT],
  as Collateral Agent
   
By:                                          
Name:
Title:
     
[NAME OF ISSUER]
   
By:                                          
Name:
Title:


 
EXHBIT B-3

--------------------------------------------------------------------------------

 
Exhibit A






[Letterhead of Collateral Agent]
 






[Date]
 




[Name and Address of Issuer]


Attention:                                           




Re:  Termination of Control Agreement


You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] (the “Pledgor”) and the undersigned (a copy of which
is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor.  This notice terminates any obligations you may
have to the undersigned with respect to the Pledged Shares, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.
 


Very truly yours,
   
GOLDMAN SACHS BANK USA,
  as Collateral Agent
 
By:                                                     
Name:
Title:




 
EXHIBIT B-A-1

--------------------------------------------------------------------------------

 
EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT






SECURITIES ACCOUNT CONTROL AGREEMENT
 
 
This Securities Account Control Agreement dated as of _________, 20__ (this
“Agreement”) among ____________________________ (the “Debtor”),
________________________, as collateral agent for the Secured Parties (the
“Collateral Agent”) and ____________, in its capacity as a “securities
intermediary” as defined in Section 8-102 of the UCC (in such capacity, the
“Securities Intermediary”).  Capitalized terms used but not defined herein shall
have the meaning assigned thereto in the Pledge and Security Agreement, dated as
of May 2, 2014, among the Debtor, the other Grantors party thereto and the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).  All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.
 
Section 1.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:
 
(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such
account and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the Collateral Agent;
 
(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;
 
(c)           All property delivered to the Securities Intermediary pursuant to
the Security Agreement will be promptly credited to the Securities Account; and
 
(d)           The Securities Account is a “securities account” within the
meaning of Section 8-501 of the UCC.
 
Section 2.  “Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation,
any  investment property, financial asset, security, instrument, general
intangible or cash) credited to the Securities Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
 
Section 3.  Control of the Securities Account.  If at any time the Securities
Intermediary shall receive any order from the Collateral Agent directing
transfer or redemption of
 
 
EXHIBIT C-1

--------------------------------------------------------------------------------

 
any financial asset relating to the Securities Account, the Securities
Intermediary shall comply with such entitlement order without further consent by
the Debtor or any other person.  If the Debtor is otherwise entitled to issue
entitlement orders and such orders conflict with any entitlement order issued by
the Collateral Agent, the Securities Intermediary shall follow the orders issued
by the Collateral Agent.
 
Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent.  The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
 
Section 5.  Choice of Law.  This Agreement and the Securities Account shall each
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Securities Intermediary’s jurisdiction (within the meaning of Section 8-110
of the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.
 
Section 6.  Conflict with Other Agreements.
 
(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;
 
(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;
 
(c)           The Securities Intermediary hereby confirms and agrees that:
 
(i)  There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;
 
(ii)  It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and
 
(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agent purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3 hereof.
 
 
EXHIBIT C-2

--------------------------------------------------------------------------------

 
Section 7.  Adverse Claims.  Except for the claims and interest of the
Collateral Agent and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Collateral
Agent and the Debtor thereof.
 
Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:
 
(a)           Notice of Sole Control.  If at any time the Collateral Agent
delivers to the Securities Intermediary a Notice of Sole Control in
substantially the form set forth in Exhibit A hereto, the Securities
Intermediary agrees that after receipt of such notice, it will take all
instruction with respect to the Securities Account solely from the Collateral
Agent.
 
(b)           Voting Rights.  Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account.
 
(c)           Permitted Investments.  Until such time as the Securities
Intermediary receives a Notice of Sole Control signed by the Collateral Agent,
the Debtor shall direct the Securities Intermediary with respect to the
selection of investments to be made for the Securities Account; provided,
however, that the Securities Intermediary shall not honor any instruction to
purchase any investments other than investments of a type described on Exhibit B
hereto.
 
(d)           Statements and Confirmations.  The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Collateral Agent at the address for
each set forth in Section 12 of this Agreement.
 
(e)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
 
Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:
 
(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and
 
(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
 
Section 10  Indemnification of Securities Intermediary.  The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Securities Intermediary
with the terms hereof, except to the extent that such liabilities arise
 
 
EXHIBIT C-3

--------------------------------------------------------------------------------

 
from the Securities Intermediary’s negligence and (b) the Debtor, its successors
and assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.
 
Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Securities
Intermediary and by sending written notice of such assignment to the Debtor.
 
Section 12.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
Debtor:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
   
Collateral Agent:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
   
Securities Intermediary:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:

 
Any party may change its address for notices in the manner set forth above.
 
Section 13.  Termination.  The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in
writing.  The Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit C hereto to the Securities Intermediary upon
the request of the Debtor on or after the termination of the Collateral Agent’s
security interest in the Securities Account pursuant to the terms of the
Security Agreement.  The termination of this Agreement shall not terminate the
Securities Account or alter the obligations of the Securities Intermediary to
the Debtor pursuant to any other agreement with respect to the Securities
Account.
 
Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
 
EXHIBIT C-4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.
 
[DEBTOR]
   
By:                                          
Name:
Title:
   
GOLDMAN SACHS BANK USA,
  as Collateral Agent
   
By:                                          
Name:
Title:
     
[NAME OF SECURITIES INTERMEDIARY],
  as Securities Intermediary
   
By:                                          
Name:
Title:

 
 
EXHIBIT C-5

--------------------------------------------------------------------------------

 
EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT




[Letterhead of Collateral Agent]
 
[Date]
 




[Name and Address of Securities Intermediary]


Attention:


Re:  Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Securities Account Control Agreement dated as of _______,
20__ among [NAME OF THE DEBTOR] (the “Debtor”), you and the undersigned (a copy
of which is attached), we hereby give you notice of our sole control over
securities account number ____________ (the “Securities Account”) and all
financial assets credited thereto.  You are hereby instructed not to accept any
direction, instructions or entitlement orders with respect to the Securities
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 


Very truly yours,
   
GOLDMAN SACHS BANK USA,
  as Collateral Agent
 
By:                                                     
Name:
Title:







cc:  [NAME OF THE DEBTOR]
 
 
EXHIBIT C-A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
TO SECURITIES ACCOUNT CONTROL AGREEMENT




Permitted Investments
 


[TO COME]


 
 
EXHIBIT C-B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT




[Letterhead of the Collateral Agent]
 


 
[Date]
 


 [Name and Address of Securities Intermediary]


Attention:




Re:  Termination of Securities Account Control Agreement


You are hereby notified that the Securities Account Control Agreement dated as
of _______, 20__ among you, [NAME OF THE DEBTOR] (the “Debtor”)  and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement.  Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s)                from the
Debtor.  This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Debtor pursuant to any
other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 


Very truly yours,
   
GOLDMAN SACHS BANK USA,
  as Collateral Agent
 
By:                                                     
Name:
Title:



 
EXHIBIT C-C-1

--------------------------------------------------------------------------------

 
EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT






DEPOSIT ACCOUNT CONTROL AGREEMENT
 


This Deposit Account Control Agreement dated as of _________, 20__ (this
“Agreement”) among ___________ (the “Debtor”), ___________, as collateral agent
for the Secured Parties (the “Collateral Agent”) and ____________, in its
capacity as a “bank” as defined in Section 9-102 of the UCC (in such capacity,
the “Financial Institution”).  Capitalized terms used but not defined herein
shall have the meaning assigned thereto in the Pledge and Security Agreement,
dated [as of the date hereof], between the Debtor, the other Grantors party
thereto and the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.
 
Section 1.  Establishment of Deposit Account.  The Financial Institution hereby
confirms and agrees that:
 
(a)  The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Collateral Agent and, prior to delivery of a Notice of
Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and
 
(b)  The Deposit Account is a “deposit account” within the meaning of Section
9-102(a)(29) of the UCC.
 
Section 2.  Control of the Deposit Account.  If at any time the Financial
Institution shall receive any instructions originated by the Collateral Agent
directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person.  The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Collateral Agent in the
Deposit Account and hereby acknowledges and consents to such lien.  If the
Debtor is otherwise entitled to issue instructions and such instructions
conflict with any instructions issued the Collateral Agent, the Financial
Institution shall follow the instructions issued by the Collateral Agent.
 
Section 3.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral
Agent.  Money and other items credited to the Deposit Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person other than the Collateral Agent (except that the Financial Institution
may set off (i) all amounts due to the Financial Institution in respect of
customary fees and expenses for the routine maintenance and operation of the
Deposit Account and (ii) the face amount of any checks which have been credited
to such Deposit Account but are subsequently returned unpaid because of
uncollected or insufficient funds).
 
 
EXHIBIT D-1

--------------------------------------------------------------------------------

 
Section 4.  Choice of Law.  This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.
 
Section 5.  Conflict with Other Agreements.
 
(a)  In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;
 
(b)  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and
 
(c)  The Financial Institution hereby confirms and agrees that:
 
(i)           There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
____________]; and
 
(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating the
Deposit Account and/or any funds credited thereto pursuant to which it has
agreed to comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.
 
Section 6.  Adverse Claims.  The Financial Institution does not know of any
liens, claims or encumbrances relating to the Deposit Account.  If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.
 
Section 7.  Maintenance of Deposit Account.  In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:
 
(a)  Notice of Sole Control.  If at any time the Collateral Agent delivers to
the Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Collateral Agent.
 
(b)  Statements and Confirmations.  The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11 of this Agreement; and
 
(c)  Tax Reporting.  All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.
 
 
EXHIBIT D-2

--------------------------------------------------------------------------------

 
Section 8.   Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby makes the following
representations, warranties and covenants:
 
(a)  The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and
 
(b)  This Agreement is the valid and legally binding obligation of the Financial
Institution.
 
Section 9.   Indemnification of Financial Institution.  The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.
 
Section 10.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Financial
Institution and by sending written notice of such assignment to the Debtor.
 
Section 11  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
 
Debtor:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
   
Collateral Agent:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
   
Securities Intermediary:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:

 
Any party may change its address for notices in the manner set forth above.
 
Section 12.  Termination.  The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the
 
 
EXHIBIT D-3

--------------------------------------------------------------------------------

 
Collateral Agent in the Deposit Account has been terminated pursuant to the
terms of the Security Agreement and the Collateral Agent has notified the
Financial Institution of such termination in writing.  The Collateral Agent
agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Financial Institution upon the request of the Debtor on or after
the termination of the Collateral Agent’s security interest in the Deposit
Account pursuant to the terms of the Security Agreement.  The termination of
this Agreement shall not terminate the Deposit Account or alter the obligations
of the Financial Institution to the Debtor pursuant to any other agreement with
respect to the Deposit Account.
 
Section 13.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
        IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.
 
 
 
[DEBTOR]
   
By:                                          
Name:
Title:
   
GOLDMAN SACHS BANK USA,
as Collateral Agent
   
By:                                          
Name:
Title:
     
[NAME OF FINANCIAL INSTITUTION],
as Financial Institution
   
By:                                          
Name:
Title:


 
 
EXHIBIT D-4

--------------------------------------------------------------------------------

 
EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT




[Letterhead of Collateral Agent]
 
[Date]
 




[Name and Address of Financial Institution]


Attention:


Re:  Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Deposit Account Control Agreement dated as of _______, 20__
among [NAME OF THE DEBTOR] (the “Debtor”), you and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number ____________ (the “Deposit Account”) and all financial assets
credited thereto.  You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 
 


Very truly yours,
   
GOLDMAN SACHS BANK USA,
  as Collateral Agent
 
By:                                                     
Name:
Title:





cc:  [NAME OF THE DEBTOR]
 
 
EXHIBIT D-A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT


[Letterhead of the Collateral Agent]
 




[Date]
 




[Name and Address of Financial Institution]


Attention:




Re:  Termination of Deposit Account Control Agreement


You are hereby notified that the Deposit Account Control Agreement dated as of
__________, 20__ among [NAME OF THE DEBTOR] (the “Debtor”), you and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement.  Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s)                from the
Debtor.  This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Debtor pursuant to any
other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission
to the Debtor.
 
 




Very truly yours,
   
GOLDMAN SACHS BANK USA,
  as Collateral Agent
 
By:                                                     
Name:
Title:



 
EXHIBIT D-B-1

--------------------------------------------------------------------------------

 
EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT


TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT, dated as of [_____, 20__] (this “Trademark
Security Agreement), by [NAME], a [STATE] [TYPE OF ORGANIZATION] and [NAME], a
[STATE] [TYPE OF ORGANIZATION] (each a “Grantor” and together the “Grantors”),
in favor of GOLDMAN SACHS BANK USA, in its capacity as Collateral Agent (the
“Collateral Agent”) for the Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of May
2, 2014, by and among Vertex Energy, Inc., a Nevada corporation (“Holdings”),
Vertex Energy Operating, LLC, a Texas limited liability company (“Company”),
certain other Subsidiaries of Holdings party thereto from time to time, as
Guarantors, the Lenders party thereto from time to time and Goldman Sachs Bank
USA, as Administrative Agent, Collateral Agent and Lead Arranger (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), Lenders
and Lender Counterparties have agreed to make the Term Loan and certain
financial accommodations to Company;
 
WHEREAS, Lenders and Lender Counterparties are willing to make the Term Loan and
certain financial accommodations as provided for in the Credit Agreement, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Collateral Agent, for itself and the ratable benefit of Secured
Parties, that certain Pledge and Security Agreement, dated as of May 2, 2014
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for itself and the ratable benefit of the
Secured Parties, this Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
 
1.
DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
 
2.
GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Grantors hereby grant to
Collateral Agent, on behalf of itself and the Secured Parties, a continuing
first priority security interest in all of Grantors’ right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Trademark Collateral”):

 
(a)      all of its Trademarks and Trademark Licenses to which it is a party
including those referred to on Schedule I hereto;
 
(b)      all reissues, continuations or extensions of the foregoing;
 
 
EXHIBIT E-1

--------------------------------------------------------------------------------

 
(c)      all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark License; and
 
(d)      all products and proceeds of the foregoing, including, without
limitation, any claim by either Grantor against third parties for past, present
or future (i) infringement or dilution of any Trademark or Trademark licensed
under any Trademark License or (ii) injury to the goodwill associated with any
Trademark or any Trademark licensed under any Trademark License.
 
 
3.
SECURITY AGREEMENT.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Collateral Agent with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement.

 
 
4.
COUNTERPARTS.  This Trademark Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 
 
5.
GOVERNING LAW.  This Trademark Security Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 
[Remainder of Page Intentionally Left Blank]
 

 
 
EXHIBIT E-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantors have caused this Trademark Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
[NAME OF GRANTOR]
 
By:                                                     
Name:                                                     
Title:                                                     
   
[NAME OF GRANTOR]
   
By:                                                     
Name:                                                     
Title:                                                     





 
EXHIBIT E-3

--------------------------------------------------------------------------------

 
ACCEPTED AND ACKNOWLEDGED BY:


GOLDMAN SACHS BANK USA,
as Collateral Agent




By:                                                                
Name:
Title:




 
 
 
EXHIBIT E-4

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
to
 
TRADEMARK SECURITY AGREEMENT
 


 
TRADEMARK  REGISTRATIONS
 




 
TRADEMARK
 
OWNER
 
REGISTRATION NO.
 
REGISTRATION DATE

 

 
 
EXHIBIT E-5

--------------------------------------------------------------------------------

 
EXHIBIT F
TO PLEDGE AND SECURITY AGREEMENT


COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT, dated as of _____, 20__ (this “Copyright
Security Agreement”), by [NAME], a [STATE] [TYPE OF ORGANIZATION] and [NAME], a
[STATE] [TYPE OF ORGANIZATION] (each a “Grantor” and together the “Grantors”),
in favor of GOLDMAN SACHS BANK USA, in its capacity as Collateral Agent (the
“Collateral Agent”) for the Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of May
2, 2014, by and among Vertex Energy, Inc., a Nevada corporation (“Holdings”),
Vertex Energy Operating, LLC, a Texas limited liability company (“Company”),
certain other Subsidiaries of Holdings party thereto from time to time, as
Guarantors, the Lenders party thereto from time to time and Goldman Sachs Bank
USA, as Administrative Agent, Collateral Agent and Lead Arranger (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), Lenders
and Lender Counterparties have agreed to make the Term Loan and certain
financial accommodations to Company;
 
WHEREAS, Lenders and Lender Counterparties are willing to make the Term Loan and
certain financial accommodations as provided for in the Credit Agreement, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Collateral Agent, for itself and the ratable benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of May 2,
2014 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for itself and the ratable benefit of Secured
Parties, this Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
 
1.
DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
 
2.
GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Grantors hereby grant to
Collateral Agent, on behalf of itself and the Secured Parties, a continuing
first priority security interest in all of Grantors’ right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Copyright Collateral”):

 
 
EXHIBIT F-1

--------------------------------------------------------------------------------

 
(a)      all of its Copyrights and all Copyright Licenses providing for the
grant by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;
 
(b)      all renewals, reversions and extensions of the foregoing; and
 
(c)      all income, royalties, products and  proceeds of the foregoing,
including, without limitation, all rights to sue and recover at law or in equity
for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof.
 
 
3.
SECURITY AGREEMENT.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Collateral Agent with respect to the security interest in
the Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement.

 
 
4.
COUNTERPARTS.  This Copyright Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 
 
5.
GOVERNING LAW.  This Copyright Security Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 
[Remainder of Page Intentionally Left Blank]


 
EXHIBIT F-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantors have caused this Copyright Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
 
[NAME OF GRANTOR]
 
By:                                                     
Name:                                                     
Title:                                                     
   
[NAME OF GRANTOR]
   
By:                                                     
Name:                                                     
Title:                                                     


                                          




 
EXHIBIT F-3

--------------------------------------------------------------------------------

 
ACCEPTED AND ACKNOWLEDGED BY:


GOLDMAN SACHS BANK USA,
as Collateral Agent




By:           
Name:
Title:






 
EXHIBIT F-4

--------------------------------------------------------------------------------

 
SCHEDULE I
 
to
 
COPYRIGHT SECURITY AGREEMENT
 


 
COPYRIGHT REGISTRATIONS
 




 
COPYRIGHT
 
OWNER
 
REGISTRATION NO.
 
REGISTRATION DATE



 
 
 
EXHIBIT F-5

--------------------------------------------------------------------------------

 
EXHIBIT G
TO PLEDGE AND SECURITY AGREEMENT


PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT, dated as of _____, 20__ (this “Patent Security
Agreement”), by [NAME], a [STATE] [TYPE OF ORGANIZATION] and [NAME], a [STATE]
[TYPE OF ORGANIZATION] (each a “Grantor” and together the “Grantors”), in favor
of GOLDMAN SACHS BANK USA, in its capacity as Collateral Agent (the “Collateral
Agent”) for the Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of May
2, 2014, by and among Vertex Energy, Inc., a Nevada corporation (“Holdings”),
Vertex Energy Operating, LLC, a Texas limited liability company (“Company”),
certain other Subsidiaries of Holdings party thereto from time to time, as
Guarantors, the Lenders party thereto from time to time and Goldman Sachs Bank
USA, as Administrative Agent, Collateral Agent and Lead Arranger (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), Lenders
and Lender Counterparties have agreed to make the Term Loan and certain
financial accommodations to Company;
 
WHEREAS, Lenders and Lender Counterparties are willing to make the Term Loan and
certain financial accommodations as provided for in the Credit Agreement, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Collateral Agent, for itself and the ratable benefit of the Secured
Parties, that certain Pledge and Security Agreement, dated as of May 2,
2014 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Collateral Agent, for itself and the ratable benefit of the
Secured Parties, this Patent Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
 
1.
DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
 
2.
GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Grantors hereby grant to
Collateral Agent, on behalf of itself and the Secured Parties, a continuing
first priority security interest in all of Grantors’ right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Patent Collateral”):

 
 
EXHIBIT G-1

--------------------------------------------------------------------------------

 
(a)      all of its Patents and all Patent Licenses providing for the grant by
or to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule I hereto;
 
(b)      all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and
 
(c)      all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.
 
 
3.
SECURITY AGREEMENT.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Collateral Agent with respect to the security interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement.

 
 
4.
COUNTERPARTS.  This Patent Security Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 
 
5.
GOVERNING LAW.  This Patent Security Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 
[Remainder of Page Intentionally Left Blank]


 
EXHIBIT G-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantors have caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
[NAME OF GRANTOR]
 


By:                                                      
Name:
Title:


 
[NAME OF GRANTOR]
 


By:                                                      
Name:
Title:




 
EXHIBIT G-3

--------------------------------------------------------------------------------

 
ACCEPTED AND ACKNOWLEDGED BY:


GOLDMAN SACHS BANK USA,
as Collateral Agent




By:                                                                
Name:
Title:






 
EXHIBIT G-4

--------------------------------------------------------------------------------

 
SCHEDULE I
 
to
 
PATENT SECURITY AGREEMENT
 


 
PATENT REGISTRATIONS
 




 
PATENT
 
OWNER
 
REGISTRATION NO.
 
REGISTRATION DATE



 
 
EXHIBIT G-5

--------------------------------------------------------------------------------

 